Citation Nr: 1729825	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction prior to March 5, 2010.

3.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction from March 5, 2010, to April 17, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected heart condition prior to April 17, 2012.


REPRESENTATION

Appellant represented by:	Attorney, J. Michael Woods



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to obtain treatment records from Louisville VA Medical Center (VAMC) since June 2012 and to have the Veteran's claim for a TDIU developed and adjudicated by the AOJ.  Treatment records from Louisville VAMC have been associated with the record, and the Veteran's claim for a TDIU has been developed.  Thus, the Board determines that there has been substantial compliance with the October 2014 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Board notes that the Veteran was granted a 100 percent rating for coronary artery disease, status post myocardial infarction effective April 17, 2012.  As such, his claim for a TDIU is moot from that date.  See Colayong v. West, 12 Vet. App. 524 (1999) (holding that a grant of TDIU does not moot a schedular or extraschedular claim, but a 100 percent schedular or extraschedular rating does moot a TDIU claim).  The Board will therefore address the Veteran's claim for a TDIU prior to the April 17, 2012, full grant of 100 percent.

The Board reiterates its findings as stated in the October 2014 remand that the Veteran's claim for an earlier effective date than April 17, 2012, for the 100 percent grant for his service-connected heart condition is encompassed in the issues on appeal for increased ratings for that condition prior to April 17, 2012.   


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  For the period of the appeal prior to March 5, 2010, the Veteran's heart condition was characterized by a workload of 2.1 METs resulting in dyspnea, angina, and fatigue.  

3.  From March 5, 2010, to April 17, 2012, the Veteran's heart condition was characterized by a workload between 4 and 5 METs resulting in dyspnea, angina and fatigue; the Veteran's left ventricular dysfunction was also less than 50 percent.

4.  For the period from March 5, 2010 to April 17, 2012, the Veteran's service-connected heart condition rendered him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  For the period of the appeal prior to March 5, 2010, the criteria for a rating of 100 percent for the Veteran's service-connected heart condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Codes 7005-7006 (2016). 

3.  From March 5, 2010, to April 17, 2012, the criteria for a rating in excess of 60 percent for the Veteran's service-connected heart condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Codes 7005-7006 (2016).

4.  From March 5, 2010, to April 17, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2010. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the Veteran's most recent VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each claim, the examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Hypertension

The Veteran's hypertension has been evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2016).  Diagnostic Code 7101 provides that diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is rated 10 percent disabling.  

Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more is rated 20 percent disabling. 

Diastolic pressure predominantly 120 or more is rated 40 percent disabling. 

Diastolic pressure predominantly 130 or more is rated 60 percent disabling, which is the maximum rating under Diagnostic Code 7101.  Id. 
Evidence

The Veteran contends that his service-connected hypertension is more disabling than the 10 percent he is currently rated.  

During the appeal period, the record reflects numerous blood pressure readings from VA examinations and private treatment records.

Chronologically, an April 2009 VA examination report for the Veteran's hypertension indicates that continuous medication was not needed to control his hypertension.  The Veteran's blood pressure readings were indicated as follows: reading 1: 182/108; reading 2: 168/82; and reading 3: 156/96.  

A November 2009 medical report from a private examiner at Heart Specialist PSC indicates that the Veteran's blood pressure was 144/86.

A December 2009 VA examination report for the Veteran's hypertension indicates that continuous medication was required to control the Veteran's hypertension.  The Veteran's blood pressure readings were indicated as follows: reading 1: 138/91; reading 2: 146/92; and reading 3: 140/90.  

There are numerous reports from the Veteran's treating physician, Dr. Sames.  A January 2010 report indicates blood pressure of 136/82.  A February 2010 report indicates blood pressure of 112/70.  An April 2010 report indicates blood pressure of 108/64.  A July 2010 report indicates blood pressure of 106/80.

A July 2010 VA examination report for the Veteran's hypertension indicates that continuous medication was required to control his hypertension.  The Veteran's blood pressure readings were indicated as follows: reading 1: 106/80; reading 2: 106/80; and reading 3: 106/80.  

An April 2012 VA examination report for the Veteran's hypertension indicates that continuous medication was required to control his hypertension.  The examiner indicated that there was no history of a diastolic pressure predominantly 100 or more.  The Veteran's blood pressure readings were indicated as follows: reading 1: 112/74; reading 2: 108/78; and reading 3: 114/78.  

An April 2015 VA examination report for the Veteran's hypertension indicates that continuous medication was not required to control his hypertension.  The examiner indicated that there was no history of a diastolic pressure predominantly 100 or more.  The Veteran's blood pressure readings were indicated as follows: reading 1: 139/89; reading 2: 128/87; and reading 3: 136/87.  The examiner indicated that the average blood pressure was 134/87.    

Merits

Having reviewed the Veteran's blood pressure readings during the appeal period, the Board finds that a rating higher than 10 percent for the Veteran's hypertension is not warranted.

A 20 percent rating for hypertension requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Veteran's highest blood pressure reading during the appeal period, the April 2009 VA examination, indicates a systolic pressure of 182 and diastolic pressure of 108.  The Board finds all the medical reports probative.  The reports are the result of physical examination of the Veteran and accepted medical standards for testing blood pressure.  Without higher blood pressure readings, a higher rating for the Veteran's hypertension is not warranted.  

The Board notes that the required systolic and diastolic pressures increase with each higher rating.  As such, in not meeting the requirements for a 20 percent rating, the Veteran also does not meet the requirements for any rating higher than 20 percent.  

Accordingly, the Veteran's claim for an increased rating in excess of 10 percent for his service-connected hypertension is denied.  



Heart Condition

The Veteran's coronary artery disease, status post myocardial infarction has been rated under Diagnostic Codes 7005-7006.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005, a workload of greater than 7 METs but not greater than 10 METs that result in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required is rated at 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray is rated at 30 percent.  

More than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent is rated at 60 percent.  

Chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is rated a maximum 100 percent.  Id.

Diagnostic Code 7006 applies the same rating criteria to myocardial infarction.  38 C.F.R. § 4.104,

Prior to March 5, 2010

Evidence

An April 2009 letter from the Veteran's treating physician, Dr. Sames, indicates that he was treating the Veteran for ongoing dyspnea and fatigue with exertion.  The physician indicated that a recent exercise stress study showed impaired exercise tolerance and that the Veteran's peak METs was 2.1.  He indicated that the average is approximately 5-10 METs.  Dr. Sames also attached the February 2009 final report test summary showing that the Veteran's peak METs was 2.1.  Dr. Sames indicated that in retrospect, he feels that the Veteran's condition is likely a result of a combination of factors including diastolic dysfunction (diastolic heart failure) and associated mild pulmonary hypertension.  

In April 2009, the Veteran also underwent a VA examination for his heart condition.  The examination report indicates that per review of medical records, there is a diagnosis for coronary artery disease (CAD) with patent stent, 80 percent diagonal (ostial).  The examiner noted that when the Veteran came in for his ECHO, he brought private medical records, including IV adenosine stress test.  The examiner noted that the adenosine cardiolite study was normal, there were no areas of ischemia or infarction noted, and EF was 57 percent per a February 2009 study.  The VA examiner indicated that the Veteran also brought in an April 2009 letter from his private examiner, Dr. Sames.  Regarding this letter, the VA examiner indicated that, "However, ECHO here dated May 21, 2009, did not indicate presence of diastolic impairment."  

The VA examination report notes increased problems with breathing and fatigue since the Veteran's last examination.  As to cardiac history, the examiner noted the Veteran has a history of myocardial infarction from 2002 and congestive heart disease from 2007.  The examiner indicated there was no chronic congestive heart failure.  The report indicates that continuous medication was required for the Veteran's heart condition.  The report indicates that the Veteran had a history of fatigue, which occurred daily.  The report also notes a history of angina, which occurred monthly, dizziness, which occurred weekly, and dyspnea on moderate exertion.  

As to stress test results, the report indicates "METs per private doctor of 5-10."  The Board notes that the results referenced are those from Dr. Sames' April 2009 letter.  The VA examination report indicates that testing for LV dysfunction was done, and the Veteran's ejection fraction was indicated to be 50 percent.  The report indicates a normal size heart per echocardiogram.  The report indicates that the Veteran's left ventricular systolic function was normal with an EF of 60-65 percent and normal left ventricular wall motion.  The diagnosis was single vessel arteriosclerotic heart disease.  

A May 2009 letter from Louisville VAMC indicates normal LV and LV function and normal RV and RV function.  The report indicates that the Veteran's left ventricle ejection fraction was 60-65 percent. 

In December 2009, the Veteran underwent another VA examination for his heart condition.  The examiner noted that the Veteran had undergone a VA examination in April 2009 and that the current examination was regarding the interval from April 10, 2009, to December 10, 2009.  The report reflects that in this time interval, the Veteran reported shortness of air and chest pains.    

The examination report reflects the Veteran's history of myocardial infarction but noted that there had been none since his prior heart VA examination in April 2009.  The report indicates that there was no history of congestive heart disease.  The report indicates that continuous medication was required.  The report indicates a history of fatigue, which occurred daily.  The report also indicates a history of angina, which occurred weekly, and dyspnea on moderate exertion.  

As to stress test, the examination report indicates "cardiolite stress test."  The report indicates that LV dysfunction testing was done, and the Veteran's ejection fraction was less than 50 percent.  The report indicates that the Veteran's heart was normal size as determined by x-ray.  The examiner also noted the findings of the May 2009 Louisville VAMC echocardiogram.  The examiner also indicated that congestive heart failure was not found.  The diagnoses were coronary artery disease and status post coronary artery stent placement.  

A January 2010 medical report from Diagnostic Imaging Shelbyville indicates left ventricular ejection of approximately 60-65 percent.

In a February 2010 letter from Dr. Sames, he clarified the comments made in his April 2009 letter.  Dr. Sames indicated that the Veteran's peak MET on his cardiac stress test was 2.1.  He indicated that the average range for exercise tolerance for the Veteran's age is about 5-10 METs and that the Veteran's peak exercise ability was well below this.

As to lay statements, an April 2009 statement from the Veteran indicates that he experiences left ventricular dysfunction, large aneurism, dyspnea, breathing problems, fatigue, and weakness.

A December 2009 letter from the Veteran's girlfriend indicates that she witnessed the Veteran experience heavy breathing when walking.  She also indicated that his fatigue limits his activities with his family.  

In an April 2010 statement in support of claim, the Veteran indicated that January 2010 VA findings did not note left ventricular failure.  The Veteran indicated that it is his understanding from multiple sources that normal ejection is found with left ventricular failure due to ventricle relaxation or stiffening problems.

In the April 2013 notice of disagreement, the Veteran's attorney argued that reports and statements indicate that the Veteran's METs were within the range of one to three as early as April 7, 2009.  The attorney contends that the Veteran is therefore entitled to an earlier effective date for his service-connected coronary artery disease.

In an August 2016 brief from the Veteran's attorney, the attorney notes the February 2009 treatment report from Dr. Sames, which discussed exercise study and showed an impaired exercise intolerance at 2.1 METs.  The attorney indicated that the April 2009 RO decision was based on the Veteran's ejection fraction.  The attorney also noted that the December 2009 heart VA examination shows diagnosis of coronary artery disease with noted symptoms of daily fatigue, weekly angina and dyspnea on moderate exertion.

Merits

Having reviewed the evidence, the Board finds that a 100 percent rating is warranted for the Veteran's heart condition for the period of the appeal prior to March 5, 2010.  

The record reflects that the Veteran had been diagnosed with CAD and myocardial infarction during this period.  Dr. Sames' April 2009 letter indicates a history of CAD.  Both the April 2009 and December 2009 VA examination reports indicate CAD and myocardial infarction.  

As to symptoms, Dr. Sames' letter and the April 2009 and December 2009 VA opinions are consistent in indicating that the Veteran experienced resulting dyspnea, angina, and fatigue.  At issue is the Veteran's METs during this period. 

The April 2009 letter from Dr. Sames indicates that the Veteran had peak METs of 2.1 and the average was 5-10 METs.  The corresponding February 2009 stress test summary also indicates peak METs of 2.1.  The April 2009 VA examiner indicated that the Veteran had workload of 5-10 METs.  Here, the Board notes that the April 2009 VA examiner did not perform a stress test but instead relied on the April 2009 METs from Dr. Sames' report.  However, in an April 2010 statement in support of the claim, the Veteran indicated that he was submitting the February 2010 letter from Dr. Sames because the VA had misunderstood Dr. Sames' April 2009 letter.

Dr. Sames' February 2010 letter does indicate that he was clarifying that his April 2009 letter did not indicate that the Veteran's average METs was 5-10.  He clarified that the Veteran's peak MET was 2.1 and that 5-10 METs referred to the average for the Veteran's age range.  He explained that at 2.1, the Veteran was well below the average range for his age.  As the private examiner clarified his statements and submitted the corresponding study and the VA examiner did not conduct a test but instead relied on and misinterpreted the private examiner's results, the Board finds the private opinion more probative.  

The probative evidence establishes that the Veteran's diagnoses, METs, and symptoms are commensurate with a 100 percent rating under both Diagnostic Codes 7005 and 7006. 

The Board acknowledges that both the April 2009 and December 2009 VA examiners asserted that the May 2009 Louisville VAMC echocardiogram was normal.  The Board acknowledges that the echocardiogram does indicate normal results.  The Board also acknowledges the April 2009 VA examiner's indication that these results are inconsistent with Dr. Sames' April 2009 assertion that the Veteran's symptoms are consistent with diastolic dysfunction and associated mild pulmonary hypertension.  The Board has no reason to doubt the adequacy of either Dr. Sames' April 2009 letter, which is accompanied by test results, or the May 2009 echocardiogram, which applied accepted medical standards.  However, the requirements for Diagnostic Codes 7005 and 7006 are disjunctive.  So, while the Veteran's left ventricular function is relevant to higher ratings and is in dispute, the record still reflects probative evidence of 2.1 METs and resulting dyspnea, angina and fatigue, which are commensurate with a 100 percent rating.  

The Board has also considered the Veteran's statements that the January 2010 VA examiner did not note left ventricular failure and that it is his understanding that normal ejection is found with left ventricular failure due to ventricle relaxation or stiffening problems.  While the Veteran is not competent to make these assertions, See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson would be competent to identify a simple condition, such as a broken leg but not competent to provide evidence as to a more complex medical question, such as a form of cancer), the assertion is moot as the Board has granted a 100 percent rating during this period of the appeal.  

Given the probative evidence during this period of the appeal, the Board finds that a higher rating is warranted.  Accordingly, the Board grants a 100 percent rating for the period of the appeal prior to March 5, 2010.  

From March 5, 2010 to April 17, 2012

Evidence

In July 2010, the Veteran underwent another VA examination for his heart condition.  The examination report notes CAD with an onset in 2003.  The report reflects the Veteran's statements that he suffers from increasing exertional fatigue and worsening dyspnea.  As to the Veteran's cardiac history, the report notes a history of myocardial infarction, hypertension, angina, fatigue, and dyspnea.  The report indicates that continuous medication is required for the Veteran's heart condition.  

As to cardiac examination findings, the report indicates there was no evidence of congestive heart failure or pulmonary hypertension.  The report also notes that there was neither chronic congestive heart failure present nor more than one episode of acute congestive heart failure in the past year.  As to the stress test, the report indicates METs of 5-5.5.  The METs were per the Veteran's indication that he can climb eight stairs (a half of a flight of stairs) without exertional dyspnea but would experience dyspnea and the need to hold on to the railing if he climbed 13 stairs.  The report indicates that the exercise testing was not medically contraindicated.  The report notes that an exercise test had been done and conducted within the last year and that there was no indication of a change in the Veteran's cardiac status since the last ETT.  The report indicates that the Veteran's heart size was normal per echocardiogram.  The report indicates that testing for LV dysfunction was done, which indicated an ejection fraction of less than 50 percent.    

A January 2011 letter from Dr. Sames indicates that the Veteran continued to suffer from a moderate degree of dyspnea on exertion corresponding to a MET equivalent of 4.  The physician indicted that this is based on a standard questionnaire which estimates exercise tolerance in patients referred for exercise testing.  The physician indicated that the Veteran is not able to walk briskly at a rate of 4 miles per hour based on subjective report and prior cardiac evaluations.

Merits

Having reviewed the record, the Board finds that a 60 percent rating is warranted from March 5, 2010, to April 17, 2012.  

As mentioned, the record establishes that the Veteran had diagnoses for CAD and myocardial infarction.  As to METs, during this period, both the private treatment and the VA examination reports indicate that the Veteran's METs were greater than 3 but not greater than 5.  The January 2011 private treatment note from Dr. Sames reflects METs of 4, and the July 2010 VA examination report reflects METs of 5-5.5.  Both the private treatment and VA examination reports also collectively indicate symptoms of resulting dyspnea, fatigue and angina.  

The Board finds the reports probative.  The July 2010 VA examiner reviewed the record, examined the Veteran, and applied accepted medical standards.  Dr. Sames treats the Veteran regularly and explained how he determined the Veteran's METs.  Per the probative evidence, the Veteran's diagnoses, METs, and symptoms during this period are commensurate with a 60 percent rating.  

The Board notes that the July 2010 VA examination report also indicates that the Veteran's left ventricular ejection fraction was less than 50 percent, which is also commensurate with a 60 percent rating.  

However, a higher rating is not warranted.  While the record reflects that the Veteran continued to suffer from dyspnea, fatigue and angina, the record does not reflect that the Veteran's METs were less than 3 during this period.  Nor was his ejection fraction indicated to be less than 30 percent.  There is also no indication of chronic congestive heart failure during this period.  To the contrary, the July 2010 VA examiner explicitly indicated that chronic congestive heart failure was not present.  As noted, the Board finds the July 2010 VA assessment probative.  

Given the probative evidence during this period of the appeal, the Board finds that a higher rating is not warranted.  Accordingly, the Board determines that the preponderance of the evidence does not support the Veteran's claim for a rating in excess of 60 percent from March 5, 2010, to April 17, 2012.  

TDIU

As mentioned in the Introduction, the Veteran's claim for a TDIU for the period after April 17, 2012, when he was granted a 100 percent rating for his heart condition, is moot. Likewise, the TDIU claim for the period prior to March 5, 2010, is now moot given the award of a 100 percent schedular rating for this timeframe. Thus, the relevant time period for TDIU consideration is March 5, 2010, to April 17, 2012.  

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  




Analysis

The Veteran contends that he is unemployable due to his heart condition.  Initially, the Board notes that the given the award of a 100 percent schedular rating for the Veteran's heart condition for the period prior to March 5, 2010, the question of entitlement to TDIU for this period is moot. Additionally, as noted above, the award of a 100 percent rating for the Veteran's heart condition as of April 17, 2012, renders the question of TDIU moot as of that date. Thus, the only relevant period for TDIU to be considered is the period from March 5, 2010, to April 17, 2012. Based on the evidence, the Board finds that the Veteran was not able to secure or follow substantially gainful employment as a result of his heart condition for this period.  

For the period from March 5, 2010, to April 17, 2012, the Veteran had a combined rating of 60 percent for his two service-connected disabilities, status post myocardial infarction and hypertension.  While one disability, the heart condition, was rated at least 40 percent, the total combined rating was not 70 percent.  The Veteran is thus ineligible for consideration for a TDIU on a schedular basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.   Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 115 (2008) and Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.   See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).   The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected." Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.)"  Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In the instant case, the VA heart examinations during the period from March 5, 2010 to April 17, 2012, which precede the Veteran's January 2012 claim for a TDIU, do not address the impact his heart condition had on his ability to work.  

In his April 2012 application for increased compensation based on unemployability, the Veteran indicated that the disabilities that prevent him from working are heart and depression.  He indicated that he has been under treatment by a doctor since March 2003.  He indicated hospitalizations in March 2003 and approximately September 2010.  He indicated that the date the disability affected full time employment was March 2003.  He indicated that the date he last worked was August 30, 2001.  He indicated that the date he became too disabled to work was March 2003.  He indicated that the most he had earned in a year was $77,700, which was in 2001.  He indicated that he had been employed as a systems analyst but was not presently employed and had no income for the past 12 months.  He indicated that he did not leave his last job because of disability and that he has not tried to obtain employment since he became too disabled to work.  He indicated that his education level was a Masters of Public Administration.

An August 2016 opinion from Dr. Skaggs indicates that he reviewed the December 2009 VA examination, which indicate symptoms of fatigue, angina, and dyspnea.  He noted that the July 2010 VA examination indicated that the Veteran continued to suffer with exertional fatigue and worsening dyspnea.  He also noted the January 2011 record from Dr. Sames indicating a MET of 4 and that the Veteran was unable to walk briskly at a rate of 4 miles per hour based on subjective report and prior cardiac evaluations. 

Dr. Skaggs indicated that he interviewed the Veteran in August 2016 and that the Veteran reported being unable to work due to continuous trouble performing simple tasks since his 2003 heart attack.  Dr. Skaggs indicated that the Veteran was unable to stand or walk for longer than 15 minutes.  He indicated that the Veteran gets fatigued and has to rest but cannot sit longer than 30 minutes before he has to get up and move around.  Dr. Skaggs noted that the Veteran also indicated that he has to elevate his legs several times a day for swelling.  Dr. Skaggs indicated that the Veteran cannot lift or carry more than 10 pounds consistently.  He indicated that the Veteran cannot do any house or yard work or walk around a store.  He indicated that the Veteran's fatigue and shortness of breath cause him to nap three or four times a day for about 1 to 1-1/2 hours every day.  

Dr. Skaggs opined that although he believes the Veteran could perform some sedentary work, he would not be able to perform sedentary work at a substantially gainful basis.  He reasoned that limitations such as limited standing, sitting, lifting, walking, decreased concentration, shortness of breath, fatigue, chest pain and the need for several additional breaks preclude the Veteran from obtaining and/or maintaining substantially gainful employment back to the date of filing, March 5, 2010.

The Board finds Dr. Skaggs' August 2016 opinion probative.  Dr. Skaggs reviewed the record, and his opinion is in line with the record.  The record prior to April 17, 2012 consistently reflects that the Veteran had a history of dyspnea, fatigue, and angina.  The record also reflects that the Veteran has indicated that he cannot walk, sit or stand for long periods of time.  Dr. Skaggs' conclusion is also supported by reasoning.  In considering the Veteran's symptoms, Dr. Skaggs acknowledged that while the Veteran could perform some sedentary work, limitations, such as his need for constant breaks, preclude him from doing so at a substantially gainful level.  The limitations noted by Dr. Skaggs are consistent with the Veteran's symptoms of fatigue and dyspnea as well as his reports of limited activity.  Furthermore, the Board notes that the Veteran had a heart attack in 2003.  His symptoms and reports of limited abilities are logically consistent with a heart attack and have been continuous since this date.  

In light of the Veteran's disability picture and the probative opinion of Dr. Skaggs, the Board finds that during the period from March 5, 2010 to April 17, 2012, the Veteran could not engage or retain substantially gainful employment.  Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to a TDIU due to his heart condition for this period.  


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.  

Entitlement to a 100 percent rating for coronary artery disease, status post myocardial infarction for the period prior to March 5, 2010, is granted.

Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction from March 5, 2010, to April 17, 2012, is denied.

Entitlement to a TDIU for the period from March 5, 2010 to April 17, 2012, is granted. 







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


